Case 5:19-mj-02310-SMV Document1 Filed 07/29/19 Page 1of3

 
   

§PROB 12C ;
(793) Mey Ll ty
<a

UNITED STATES DISTRIGT COURT fb
Te LE
for GLC AAWLAS CRUCES Ny,
ES ops
ac Wy,

Western District of Texas ays

RN a3te sar

iz

Petition for Warrant or Summons for Offender Under Supervision PERT

Name of Offender: Cuauhtemoc Cisneros-Valdez Case Number: P-13-M-275 |

 

Name of Sentencing Judicial Officer: Honorable B. Dwight Goains, U.S. Magistrate Judge

Date of Original Sentence: April 25, 2013

Original Offense: _Ilegal Entry (8 U.S.C, §1325(aj01))

Original Sentence:____1 year probation

Type of Supervision: Probation Date Supervision Commenced: April 25, 2013
Assistant U.S. Attorney: James J. Miller, Jr. Defense Attorney: Elizabeth Rogers (AFPD)

 

PREVIOUS COURT ACTION

Not applicable.
PETITIONING THE COURT

The issuance of a warrant
(_] The issuance of a summons

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number Nature of Noncompliance

 

1 “The defendant is not permitted to enter the United States illegally.”

“The defendant is not permitted to commit another federal, state or local crime.”

Nature of On or about October 18, 2013, the defendant was encountered by U.S. Border Patrol agents
Noncompliance in Tueson, Arizona. Afier further investigation, it was determined the defendant was in the
United States illegally. He was then placed under arrest. Federal charges have not been

filed in the District of Arizona, Tucson Division.
Case 5:19-mj-02310-SMV Document1 Filed 07/29/19 Page 2 of 3

U.S. Probation Officer Recommendation: In light of the defendant’s violation, it is recommended the term of
probation be revoked.

The term of supervision should be

& revoked. (Maximum penalty: _| year imprisonment; __| vear_ supervised release;
and payment of any unsatisfied monetary sanction previously imposed)

1) extended for years for a total term of years

 

The conditions of supervision should be modified as follows:

Respectfully submitted by:

Kh EVipe-

Kristen A. Evans

Approved by:

   
 

Armando O. Flores
Supervising U.S. Probation Officer U.S. Probation Officer

Telephone: (432) 445-2971 Ext.35 Telephone: (432) 445-2971, ext. 40
Date: November 4, 2013

KAE

cc: ADCUSPO, Del Rio
James J. Miller, Jr.
Assistant U.S. Attorney

 

THE COURT ORDERS:

O 0 action.
The issuance of a warrant.
{1 The issuance of a summons.
a]

Other /

Honorddle . Dwight Goains
U.S. Magistrate Judge

lef eee
[TT

Late
Case 5:19-mj-02310-SMV Document1 Filed 07/29/19 Page 3 of 3

 

 

AO 442 (Rev, 11/11) Artest Warrant
UNITED STATES DISTRICT COURT |
for the a Wy ao [O
Western District of Texas
United States of America
v. ) s
) Case No, P:13-M-275 _ 2
) — => o
) J © bs
i ) =o | ed w= fT
Cuauhtemoc Cisneros-Valdez i © YTS
-_ ) "oO =o ™
Defendant mm P=
o 3 Fh
ARREST WARRANT aos &
“o
co

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fname af person to be arrested) Cuauhtemoc Cisneros-Valdez_
who is accused of an offense or violation based on the following document filed with the court:

O Superseding Information
QO Violation Notice

O Complaint

Information
O Order of the Court

O Superseding Indictment

O Indictment
(J Supervised Release Violation Petition

@ Probation Violation Petition
This offense is briefly described as follows:

Violation of conditions of probation

 

paw: LLB) 3

issuing offiter 5 4a
City and state: Vr dhtlam ALLL, Unk ff lial
Printed name ai title

Return
, and the person was arrested on (dare)

 

 

This warrant was received on (dete)

al (city and state)

 

Arresting officer's signature

Dales

Printed name and title

 

 

 
